996 F.2d 1215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andrew J. LECKIE, Defendant-Appellee,v.C.T.C. MINEMET, INC., Plaintiff-Appellee,
No. 92-6249.
United States Court of Appeals, Sixth Circuit.
July 7, 1993.

Before KEITH, JONES and BROWN, Circuit Judges.
PER CURIAM:


1
Defendant-Appellant, Andrew J. Leckie, appeals the district court's ruling affirming a decision of the bankruptcy court modifying an automatic stay to permit the Plaintiff-Appellee, C.T.C. Minemet ("C.T.C."), to pursue a civil action against Leckie.   C.T.C. is a creditor of Leckie and commenced a third party action against Leckie in March of 1990 in the United States District Court for the Northern District of New York ("NDNY").


2
In October of 1991, Leckie filed a petition for Chapter 7 bankruptcy in the U.S. Bankruptcy Court for the Eastern District of Kentucky.   On May 22, 1992, the bankruptcy court granted C.T.C.'s motion for relief from the stay to pursue its claims in the district court of the NDNY.   On appeal, the district court affirmed the decision of the bankruptcy court.


3
Having carefully considered the record and issues presented in the briefs and at oral argument, we find no error warranting reversal.   Therefore, we AFFIRM the decision of the Honorable G. Wix Unthank, United States District Judge for the Eastern District of Kentucky, for the reasons set forth in his September 3, 1992, memorandum opinion.